



EXHIBIT 10.7




Amendment No. 1
Pfizer Consolidated Supplemental Pension Plan for United States and Puerto Rico
Employees
(Amended and Restated December 31, 2016)




* * *












A new Appendix I is added to the end of “Part B: Provisions Applicable To The
Pfizer Sub-Plan” of the Pfizer Consolidated Supplemental Pension Plan for United
States and Puerto Rico Employees to read as follows:






1



--------------------------------------------------------------------------------







APPENDIX I


SUPPLEMENTAL PRAP VOLUNTARY EARLY RETIREMENT PLAN




ARTICLE I


Purpose


SECTION 1.1    


This Appendix I contains the Supplemental PRAP Voluntary Early Retirement Plan
(the "VERP/SSP SERP"), a Subplan to the Plan, which is being adopted in order to
provide a pension enhancement to certain members of the Retirement Plan who are
U.S. employees of Pfizer Inc., and who elect to be included in the Voluntary
Early Retirement Program (the “VERP”), or who are involuntarily terminated in
connection with the new Organizing for Growth (“OFG”) operating model and
receive the Special Separation Program (“SSP”) enhanced benefits under either
the Pfizer Separation Plan, the Senior Leadership Council Separation Plan or the
Executive Severance Plan (the “OFG U.S. Program”).




ARTICLE II


Definitions


SECTION 2.1.    


Whenever used herein, unless the context otherwise indicates, the following
terms shall have the respective meanings as set forth below or as defined in
Part A of the Plan:
        
Administrative Committee: the Administrative Committee of the Company.
    
Calculation Date: the first day of the month coincident with or next following
the later of (1) the date the Participant attains age 55 (or the date the
Participant would have attained Rule of 90 if he or she had remained employed,
if earlier) or (2) the date of the Participant’s Separation from Service.
Coordinating Office or Separation Coordinating Office: the staff designated by
the Plan Administrator to handle claims for benefits under the VERP and the OFG
U.S. Program.


Election Period: the period of time in which an eligible Employee may elect to
participate in the VERP.


Employee: any person who is a regular full-time or part-time employee of Pfizer
Inc. or one of its affiliates in one of the 50 states or the District of
Columbia, or an employee paid from the United States under the Pfizer
International Assignment Policy, and in each case such employee is on U.S.
payroll and participating in U.S. benefits. Employees working for a Pfizer legal
entity based in Puerto Rico are excluded from participating in the VERP/SSP
SERP.


OFG U.S. Program: the enhanced involuntary severance program established in
connection the new OFG operating model which consists of enhanced benefits under
this VERP/SSP SERP, the Retirement Plan, the Pfizer Inc. Retiree Medical Plan,
the Pfizer Inc. Health and Insurance Plan, the Pfizer Savings Plan, the Pfizer
Supplemental Savings Plan, and with respect to a Participant’s annual equity
awards, and severance benefits under either the Pfizer Separation Plan, the
Senior Leadership Council Separation Plan or the Executive Severance Plan.




2



--------------------------------------------------------------------------------





Participant: a person who is eligible for participation in the VERP/SSP SERP
under the provisions of Appendix I; Article III.


Payment Date: the date described in Appendix I; Section 4.2 below.


PRAP: the Pfizer Retirement Annuity Plan which is contained in Part B of the
Retirement Plan.
        
Separation Date or Separation from Service or Separate(s) from Service: a
Participant’s date of termination which shall constitute a "separation from
service" within the meaning of Code section 409A. With respect to an OFG
Participant separated under the VERP, the Separation Date shall be the OFG
Participant’s date of termination, which shall be December 31, 2018 unless
otherwise deferred by the Company. With respect to an OFG Participant separated
under the SSP, the Separation Date shall be the OFG Participant’s date of
termination.
        
Supplemental VERP/SSP Plan Benefit: the amount of the benefit that a Participant
is eligible to receive under this VERP/SSP SERP as described in Appendix I;
Article IV.


VERP: the Voluntary Early Retirement Program established in connection the new
OFG operating model which consists of enhanced benefits offered under this
VERP/SSP SERP, the Retirement Plan, the Pfizer Inc. Retiree Medical Plan, the
Pfizer Inc. Health and Insurance Plan, the Pfizer Savings Plan, the Pfizer
Supplemental Savings Plan, and with respect to a Participant’s annual equity
awards.


VERP/SSP SERP: this Subplan contained in this Appendix I to the Plan established
in order to implement the enhanced pension benefits offered under the VERP and
OFG U.S. Program.


VERP/SSP SERP Benefit Commencement Date or VERP BCD: the first day of the month
coincident with or next following the date as of which the Participant would
first be eligible to retire after reaching either (a) attainment of age 55 and
completion of 10 years of retirement eligibility service or (b) Rule of 90, as
described in Part B of the Retirement Plan. If the addition of 5 points enables
the Participant to reach both (a) age 55 with 10 years of service and (b) Rule
of 90, the Participant’s VERP/SSP SERP Benefit Commencement Date shall be the
date that corresponds to the more valuable benefit.




ARTICLE III


Eligibility for Plan Benefit




SECTION 3.1.    An Employee shall be a Participant and eligible to receive a
Supplemental VERP/SSP Plan Benefit under this VERP/SSP SERP in an amount
determined in accordance with Appendix I; Article IV if he or she meets the
following requirements:


(a) he is an active Employee (including an Employee on short-term disability or
a paid or unpaid leave of absence) who is a regular full-time or part-time
employee of Pfizer Inc. or one of its affiliates in one of the 50 states or the
District of Columbia, or an employee paid from the United States under the
Pfizer International Assignment Policy, and in each case such employee is on
U.S. payroll and participating in U.S. benefits;


(b) he elects to be voluntarily terminated under the VERP during the Election
Period, and he is eligible for, signs a release and does not revoke it, and
receives benefits under the VERP or his employment is involuntarily terminated
under the OFG U.S. Program and he signs a release and does not revoke it, and
receives benefits under the OFG U.S. Program;


    (c) he has a Retirement Benefit under Part B of the Retirement Plan and the
addition of five (5) points as of December 31, 2018 for a VERP Participant
(including a VERP Participant who is re-classified as SSP subsequent to his
termination of employment), or as of his Separation Date in the case of a
Participant who is terminated under the SSP, to his age, service, or any
combination thereof would enable him to qualify for subsidized early retirement
because he would reach either (i) age 55 and completion of 10 years of
retirement eligibility service or (ii) Rule of 90, as described in Part B of the
Retirement Plan. Employees who have already


3



--------------------------------------------------------------------------------





reached either: (i) age 55 and completion of 10 years of retirement eligibility
service; or (ii) Rule of 90, as described in Part B of the Retirement Plan as of
their Separation Date, cannot benefit from the five (5) points;


(d) he has more than or equal to $235,000 in pensionable earnings under Part B
of the Retirement Plan in 2017 or has an accrued benefit under Part B of the
Plan; and


(e) he is not an Excluded Employee. For this purpose, an Employee is an Excluded
Employee if any of the following applies:


•
The Employee’s terms and conditions of employment are subject to collective
bargaining.

•
The Employee is or has been a Named Executive Officer in the Company’s Annual
Proxy Statement.

•
The Employee is currently working for a Pfizer legal entity based in Puerto
Rico.

•
The Employee is receiving benefits from a Company-sponsored long-term disability
plan.

•
The Employee is on secondment in the United States.

•
The Employee is not paid through the U.S. payroll and/or is not eligible for
U.S. benefits.

•
The Employee has been deemed ineligible through the Claims and Appeals
Procedure.



SECTION 3.2.    For the purposes of Appendix I; Section 3.1, with respect to a
Participant who dies while in active service on or after his election to
participate in VERP but before executing the release agreement, the spouse or
the estate may sign the release agreement on his or her behalf, if applicable.


ARTICLE IV


Supplemental VERP/SSP Plan Benefits


SECTION 4.1    If a Participant is eligible as determined in Appendix I; Article
III, the Company shall make a lump sum cash payment to the Participant in an
amount equal to the difference between (i) and (ii) below, discounted or
increased if applicable from the Participant’s VERP/SSP SERP Benefit
Commencement Date (“VERP BCD”) to the Participant’s Payment Date, using a
discount rate equal to the first segment rate in Code Section 417(e)(3)(C),
published in the third month prior to the Calculation Date, where:


(i) is the present value of the Participant’s accrued benefit under the PRAP
portion of the Retirement Plan and the Plan, determined as of the VERP BCD,
reflecting (a) the early retirement reduction factor that would apply if five
(5) points were added to the Participant’s age, service, or a combination
thereof as of December 31, 2018 (or as of his Separation Date in the case of a
Participant whose employment is terminated under the OFG U.S. Program), and (b)
without reference to the limitations of Code Sections 415 and 401(a)(17);


(ii) is the present value of the Participant’s accrued benefit under the PRAP
portion of the Retirement Plan and the Plan, determined as of the VERP BCD,
without reflecting the 5-point enhancement described in (i) and without
reference to the limitations in Code Sections 415 and 401(a)(17);


For purposes of (ii) above, in the event the Participant’s VERP BCD is prior to
his attainment of age 55, the early retirement reduction applied to years below
age 55 shall be the actuarial equivalent of the benefit at age 55, where
actuarial equivalence is determined using an interest discount rate of 5% and
mortality in accordance with Code Section 417(e).


4



--------------------------------------------------------------------------------







The present values shall be calculated using the PRAP portion of the Retirement
Plan’s actuarial assumptions for payment of lump sums as published in the third
month prior to the Calculation Date. The five (5) point enhancement applies
solely for the purpose of determining the reduction for early retirement, if
any, with respect to the PRAP portion of the benefit; it does not count for any
purpose with respect to benefit formulas, the computation of the Normal
Retirement Benefit, or the computation of the lump sum factors.


In the event the Participant has chosen a single life annuity as his payment
election, the amount determined in Section 4.1 shall be converted to a life
annuity using an immediate annuity factor determined as of the Participant’s
Payment Date, determined using the Code Section 417(e)(3)(C) interest rate
published in the third month prior to the Calculation Date and mortality table
under Code Section 417(e) in effect as of the Participant’s Payment Date.


SECTION 4.2.    Such lump sum payment shall be made as soon as practicable in
the January coincident with or following the later of (1) such Participant’s
Separation from Service, or (2) the Participant’s attainment of age 55 (or the
date the Participant would have attained Rule of 90 if he or she had remained
employed, if earlier), unless the Participant has an Accrued Benefit under Part
B of the Plan in which case the Supplemental VERP/SSP Plan Benefit will be paid
in accordance with the payment elections under Part B of the Plan.
Notwithstanding the foregoing, payments may not be made to a Key Employee upon
Separation from Service before the date which is six (6) months after the date
of the Key Employee’s Separation from Service (within the meaning of Code
section 409A). In the event that payment is delayed pursuant to the preceding
sentence, payment shall be made (i) on the first day of the seventh month
following the Key Employee’s Separation from Service (within the meaning of Code
section 409A), or, (ii) if earlier, the first day of the month after such
Participant’s death during this period of delay. The above shall define the
Participant’s Payment Date regardless of whether due to administrative delays,
the actual payment is made after the Payment Date.
SECTION 4.3    If a Participant dies after becoming eligible to receive a
Supplemental VERP/SSP Plan Benefit and prior to the Participant’s Payment Date,
the following benefits are payable from the Plan in the form of a rollover to
the Pfizer Supplemental Savings Plan in accordance with the provisions in Part
B, Section 5.4 of the Plan, as if the Participant had died during active
employment:


(i) If the Participant is married at the time of death, and the Participant’s
spouse waives the QPSA, the lump sum death benefit equal to the benefit
determined in accordance with Appendix I; Section 4.1 of the VERP/SSP SERP shall
be transferred to the PSSP account.


(II) If the Participant is married at the time of death and the spouse does not
waive the QPSA, no benefit is payable from the VERP/SSP SERP. However,
pre-retirement death benefits may be payable from the Retirement Plan and the
Plan.


(iii) If the Participant is not married at the time of death, the lump sum death
benefit equal to the benefit determined in accordance with Appendix I; Section
4.1 of the VERP/SSP SERP shall be transferred to the Participant’s Pfizer
Supplemental Savings Plan account.


(iv) The lump sum death benefit shall be payable as of the January 1 coincident
with or next following the Participant’s death.


SECTION 4.4    If a Participant is rehired prior to the Participant’s Payment
Date, the Participant shall be entitled to the VERP/SSP SERP Plan Benefit
determined in accordance with Appendix I; Section 4.1, payable as of the
Participant’s Payment Date, as if the Participant had not been rehired. The five
(5) point enhancement may not be used towards any other milestone.


SECTION 4.5    The benefits payable under the VERP/SSP SERP are determined
solely with respect to the PRAP formula and early retirement provisions in Part
B of the Retirement Plan and the corresponding section in the Plan. Nothing in
the VERP/SSP SERP shall be construed as changing retirement benefits
corresponding to any legacy retirement plan benefit, other than PRAP benefits.




5



--------------------------------------------------------------------------------





ARTICLE V


Administration and Claims and Appeals Procedure


SECTION 5.1.    The Committee has delegated the ministerial authority to
administer claims for benefits under the Plan to the Company’s Separation
Coordinating Office or its successor. The Separation Coordinating Office is
responsible for determining who is eligible to become a Participant and for
determining initial claims for benefits under the VERP/SSP SERP.


SECTION 5.2.    The Committee has delegated authority to administer the appeal
of denied claims under the VERP/SSP SERP to the Administrative Committee.


SECTION 5.3.    Any request by a Participant or any other person for any benefit
alleged to be due under the Plan shall be known as a “Claim” and the Participant
or other person making a Claim, or the authorized representative of either,
shall be known as a “Claimant.” To make a Claim, the Claimant must submit the
Claim in writing to the Separation Coordinating Office. The Claim must include a
description of the benefit that the Claimant believes is due, the reason(s) the
Claimant believes such benefit is due and any information and documentation that
the Claimant believes supports his Claim and that he wishes to have the
Separation Coordinating Office consider.


SECTION 5.4.    The Coordinating Office will process the Claim within 90 days of
receipt of the Claim unless special circumstances require an extension of time
for determining the Claim. In such event, written notice of an extension of time
to consider the Claim and the reasons for it, will be sent to the Claimant
before the end of the initial 90-day period. The extension will not exceed a
period of 90 days from the end of the initial 90-day period. If the Coordinating
Office has not determined the Claimant’s eligibility for a Plan benefit within
this 90-day period (180-day period if circumstances require an extension of
time) the Claimant may deem the Claim denied.


SECTION 5.5.    In the event a Claim is denied, in whole or in part, the notice
of denial will set forth: (i) the specific reason(s) for the denial; (ii)
specific reference to the pertinent Plan provisions on which the denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect the Claim and an explanation of why such material or
information is necessary; and (iv) an explanation that, if an adverse
determination is made on review, the Claimant has a right to bring a civil
action under Section 502(a) of ERISA.


SECTION 5.6.    Within 60 days of receipt of notice of a Claim that has been
denied in whole or in part, or from the date that a Claim is deemed denied, the
Claimant may (i) submit an appeal, which is a written request for review by the
Administrative Committee that includes all information and documents that the
Claimant wishes to have the Administrative Committee consider; and (ii) review
documents pertinent to the Claim. The Claimant shall be provided upon request
and free of charge, reasonable access to all documents and records and other
information relevant to the Claim. If the Claimant does not request an appeal of
the denied claim within the 60-day period, the Claimant shall be barred and
estopped from challenging the denial.


SECTION 5.7.    The Administrative Committee will review a denied Claim for
which an appeal has been submitted and render a decision no later than 60 days
after receipt of the appeal, provided, however, that if special circumstances
require an extension of time for determining the appeal, a decision shall be
rendered no later than 120 days after receipt of the appeal. Written notice of
any such extension and the reasons for it, shall be furnished to the Claimant
before the end of the initial 60-day period. The extension will not exceed a
period of 60 days from the end of the initial 60-day period. If the
Administrative Committee has not rendered a decision within this 60-day period
(120-day period if circumstances require an extension of time) the Claimant may
deem the appeal denied.


SECTION 5.8.    In the event an appeal is denied, in whole or in part, the
Administrative Committee’s decision will set forth: (i) the specific reason(s)
for the denial; (ii) specific reference to the pertinent VERP/SSP SERP
provisions on which the denial is based; and (iii) an explanation that the
Claimant has a right to bring a civil action under Section 502(a) of ERISA.


SECTION 5.9.    No legal action may be brought for benefits under this VERP/SSP
SERP until the Claimant has exhausted the administrative procedure described in
this Article V. No legal action may be commenced at all unless commenced no
later than one year following the issuance of a final decision on the Claim, or
the expiration of the appeal decision period if no decision is issued. This
one-year statute of limitations


6



--------------------------------------------------------------------------------





on suits for all benefits shall apply in any forum where the Claimant may
initiate such a suit.

SECTION 5.10.    No member of the Board of Directors or of the Committee, the
Administrative Committee, the Separation Coordinating Office, or its delegates
shall be liable for any act or action, whether of commission or omission, taken
by any other member, or by any officer, agent or employee or by any investment
advisor or financial institution appointed by any such person; nor, except in
circumstances involving his bad faith, for anything done or omitted to be done
by himself. Each member of the Committee, Administrative Committee, and
Separation Coordinating Office shall be fully indemnified and entitled to
receive an advance of any related attorney fees in connection with legal
proceedings related to the Plan.


    
ARTICLE VI


Miscellaneous


SECTION 6.1.    Each Participant shall, after his Separation Date, make himself
available for such consultative and advisory services as the Company may
reasonably request, taking fairly into consideration the age, health, residence,
and individual circumstances of the Participant, and provided such amount of
services to be provided shall not prevent the Participant’s termination from
constituting a Separation from Service. If such Participant shall unreasonably
refuse to render such services, the Company may require such Participant to
reimburse any payments made hereunder.


SECTION 6.2.    Any benefit hereunder which is unclaimed, including outstanding
checks, may, as determined by the Retirement Committee, be forfeited.


SECTION 6.3.    The adoption of this Appendix allows for the early vesting of
certain benefits under the Plan and shall not be considered a modification to
the Plan.


SECTION 6.4.    The Company reserves the right to delay the Separation Date of
any Participant who elected to be included in the VERP for a period of up to six
months (or until June 30, 2019) without the consent of the Participant. Further,
provided the Participant consents, the Company may delay the Separation Date up
to June 30, 2020.






7

